Citation Nr: 1432269	
Decision Date: 07/18/14    Archive Date: 07/22/14

DOCKET NO.  11-21 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund.


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The Veteran had recognized guerrilla service prior to 1946.  He died in October 2007.  The appellant in this case is the Veteran's daughter.  This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.

In addition to the paper claims folder, the Board has also reviewed the Veteran's electronic Virtual VA and VBMS files, but notes that there is no additional evidence in the electronic files which is not included in the claims file.  


FINDING OF FACT

The appellant is the Veteran's daughter.  


CONCLUSION OF LAW

The requirements for a one-time payment from the Filipino Veterans Equity Compensation (FVEC) Fund have not been met.  38 U.S.C.A. § 501(a) (West 2002); American Recovery and Reinvestment Act § 1002, Pub. L. No. 111-5 (enacted Feb. 17, 2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant.  As set forth below, the pertinent facts in this case are not in dispute and the appeal must be denied as a matter of law.  Thus, any deficiency in VA's notice or development action is harmless error.  Pratt v. Nicholson, 20 Vet. App. 252 (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The relevant facts are not in dispute.  According to a certification from the Office of the Municipal Civil Register, the appellant was born to the Veteran in July 1946.  According to his Certificate of Death, the Veteran died in October 2007.  It appears the Veteran's wife died in 1990.

In February 2010, the appellant submitted a claim for a one-time payment from the FVEC Fund, alleging that she was entitled to such payment as the Veteran's daughter.  

The American Recovery and Reinvestment Act created the FVEC Fund to provide a one-time payment to eligible persons in the amount of $9,000 for non-United States citizens or $15,000 for United States citizens.  Pub. L. No. 111-5, § 1002, 123 Stat. 115, 200-202 (2009).  An eligible person is any person who served before July 1, 1946, in the organized military forces of the Government of the Commonwealth of the Philippines, while such forces were in the service of the Armed Forces of the United States pursuant to the military order of the President dated July 26, 1941, including among such military forces organized guerrilla forces under commanders appointed, designated, or subsequently recognized by the Commander in Chief, Southwest Pacific Area, or other competent authority in the Army of the United States; or who served in the Philippine Scouts under section 14 of the Armed Forces Voluntary Recruitment Act of 1945 (59 Stat. 538).  Additionally, the person must have been discharged or released from such service under conditions other than dishonorable.  Pub. L. No. 111-5, § 1002(d), 123 Stat. 115, 200-202 (2009).

The time period for filing a claim for the one-time payment from the FVEC Fund extended from February 17, 2009, the date of enactment, to February 16, 2010.  See Pub. L. No. 111-5, § 1002(c)(1), 123 Stat. 115, 200-202 (February 17, 2009) (providing for payment to an eligible person who files a claim from February 17, 2009, through February 16, 2010).  

The law further provides that if an eligible person filed a claim for the one-time payment from the Filipino Veterans Equity Compensation Fund but died before the payment was made, the payment shall be made to the surviving spouse, if any, of the eligible person.  See Pub. L. No. 111-5, § 1002(c)(2), 123 Stat. 115, 203 (February 17, 2009).

As set forth above, the law authorizes a one-time payment from the FVEC Fund to eligible Veterans or, in certain instances, their surviving spouses.  There is no provision which would authorize payment from the FVEC Fund to children of Veterans.  Thus, the appellant is not entitled to a one-time payment from the FVEC Fund as the Veteran's daughter.  

In light of the appellant's argument that she should not be deprived of her rightful inheritance, the Board has carefully considered the provision allowing payment to a surviving spouse in cases where a Veteran died while his or her claim for the one-time payment from the FVEC was pending.  Again, however, the law contains no such provision pertaining to surviving children of Veterans.  Moreover, the Board notes that the appellant's father died in October 2007, more than one year prior to the enactment of the American Recovery and Reinvestment Act, as did her mother, the Veteran's apparent surviving spouse, who died in 1990.  As such, neither could have filed a claim during the requite time period.  


In short, there is no legal basis under which the appellant is eligible for a one-time payment from the Filipino Veterans Equity Compensation Fund.  As the law, and not the evidence, is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to one-time payment from the Filipino Veterans Equity Compensation Fund is denied.




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


